*179Denied May 11, 1920.
On Petition for Rehearing.
(189 Pac. 636.)
Mr. James G. Wilson, Mr. George B. Gidhrie and Mr. E. F. Bernard, for the petition. ’
Mr. H. S. Wilson, Mr. A. 8. Bennett, Mr. J. O. ' Bailey, Assistant Attorney General, and Mr, George M. Brown, Attorney General, contra.
Department 2.
Bean, J.
Counsel for plaintiff have filed a petition for rehearing in this case, and, while we do not see our way clear to change our former opinion (reported in 188 Pac. 165) in regard to applications for fishing licenses, ive wish to add to our memorandum that after the controversy arose between plaintiff and Seufert Brothers Company in 1914, in regard to fishing at the point in question and the same conflict existed in 1915, the board of fish and game commissioners gave Williams notice and proceeded to The Dalles, Oregon, for the purpose of investigating the respective rights and examining the location of the fish-wheel. They appointed a time for a hearing of the parties. It would not be expected that a record would be made as completely as would be in a court proceeding; but from the letters of the master fish warden and rulings of the fish and game commission we think it is clear that after such investigation and hearing, in the judgment of the fish and game commission, the rights of Seufert Brothers Company to fish at the point designated were superior to those of plaintiff. This *180is indicated by the action taken in 1915, and by the letter to Williams from the master fish warden of May 28, 1915.
The circumstances as detailed in our former opinion, and as shown by the record, were such that it was peculiarly a question for the fish and game commission to exercise its judgment and to determine. They apparently found upon viewing the premises, adjacent to the place where applications were made to fish with a scow fish-wheel, that the company was in peaceful possession of ’the shore or bank, claiming to be the owner thereof; and that the scow fish-wheel could not well be operated without using the shore. The commissioners believed that plaintiff Williams did not have a prior right of fishing at the point in question, but offered to grant - a license to him identical with the one issued to him in 1914. They evidently decided that Williams by moving his scow fish-wheel and fishing at different places could not obtain a priority at all of such places.
The testimony in the case does not warrant a court in setting aside the decision of the fish and game commission. As stated by Mr. Justice Johns in Holmes v. Olcott, ante, p. 33 (189 Pac. 202), in which an opinion was rendered April 13, 1920:
“It was the evident purpose and intent of the legislature to invest the commission with a discretionary power for the protection and propagation of game within the state. * * ”
To reverse the rulings of the fish and game commission .where the facts and circumstances of the case warrant the action taken by that tribunal, would be to practically deprive it of any authority in the administration of the laws relating to the fishing industry.
*181For these reasons, in addition to those mentioned in onr former memorandum, the petition for rehearing is denied. •
Affirmed. Suit Dismissed. Rehearing Denied.
McBride, C. J., and Johns and Benson, JJ., concur.